Title: To Thomas Jefferson from Philip Grymes, 15 January 1808
From: Grymes, Philip
To: Jefferson, Thomas


                  
                     Madison, County, Janry. the 15th. 1808
                  
                  It is my Intention to depart from the State of Virginia in a few weeks for the District of Orleans, there to fix my residence—If there be any Office, now at the disposal of the President, the Duties of which I may be considered capacitated to discharge; and which will not be incompatible with my professional Persuits; the grant thereof will be gladly recd., and the Duties thereof discharged with Fidelity to his Country by
                  
                     Philip Grymes 
                     
                  
               